Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.366 Filed 03/23/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 18-20143
                                                   HON. DENISE PAGE HOOD
v.

MAURICE DESHUNTE BORADERS,

     Defendant.
___________________________________________/

                ORDER DENYING DEFENDANT’S
        MOTION FOR COMPASSIONATE RELEASE [ECF No. 74]

I.    Introduction

      Defendant filed a Motion for Compassionate Release based on the Covid-19

pandemic and his asthmatic condition. [ECF No. 74] The Government has responded.

For the reasons set forth below, Defendant’s Motion is denied.

II.   Background

      In October 2017, Defendant and a companion transported approximately 10

kilograms of cocaine from California to Detroit on a commercial airplane. Defendant

intended to distribute the cocaine once he got to Detroit. On November 19, 2018,

Defendant pleaded guilty to conspiracy to distribute and possess with intent to

distribute 500 or more grams of cocaine, in violation of 21 U.S.C. §§841(a)(1) and


                                        1
Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.367 Filed 03/23/21 Page 2 of 7




846. The Court imposed a 60-month term of imprisonment. ECF No. 68. As he was

incarcerated from the time of his arrest, his projected release date is February 5, 2022,

and he has served more than half of his sentence. Defendant previously has been

convicted of armed robbery, felony firearm, and carrying a concealed weapon. He has

violated parole by committing another felony on numerous occasions, including when

he committed the drug trafficking offense in this case.

       Defendant is imprisoned at Cumberland FCI in Maryland. Defendant is 34-

years old and has asthma. The Government claims his asthma is only an issue when

Defendant exercises and has the ability to use an inhaler if needed. The Government

represents that Cumberland FCI has been following BOP guidelines to identify

inmates who are positive for Covid-19 and to implement the additional necessary

safety protocols for any inmates who test positive. Cumberland FCI had tested more

than 200 inmates for Covid-19. There are currently three inmates and six staff

members positive for Covid -19. https://www.bop.gov/coronavirus/ (as of March 23,

2021).

       The Government does not contest that Defendant has exhausted his

administrative remedies with respect to seeking compassionate release.

III.   Analysis

       A court may reduce a term of imprisonment if it determines “extraordinary and


                                           2
Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.368 Filed 03/23/21 Page 3 of 7




compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). A court

also must weigh the sentencing factors set forth in 18 U.S.C. § 3553(a) and determine

if a sentence reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” Id.       Although this Court and many others previously

believed that U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n

2018) constituted the “applicable policy statement[]” with which courts must comply

under 18 U.S.C. § 3582(c)(1)(A), the Sixth Circuit recently established that Section

1B1.13 is not applicable, nor is it to be considered by the Court, when determining

whether there are extraordinary and compelling reasons warranting a reduction in

sentence. See, e.g., United States v. Hampton, No. 20-3649 (6th Cir. Jan. 19, 2021);

see also United States v. Elias, No. 20-3654 (6th Cir. Jan. 6, 2021); United States v.

Jones, 980 F.3d 1098 (6th Cir. 2020).

      “Extraordinary” is defined as “exceptional to a very marked extent.” Webster’s

Third International Dictionary, Unabridged (2020). “Compelling” is defined as

“tending to convince or convert by or as if by forcefulness of evidence.” Id. A court

in the Eastern District of Michigan has described the requirements of “‘extraordinary’

as beyond what is usual, customary, regular, or common,” and “‘compelling reason’

as one so great that irreparable harm or injustice would result if the relief is not

granted.” See United States v. Sapp, Case No. 14-20520, 2020 WL 515935, at *3


                                          3
Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.369 Filed 03/23/21 Page 4 of 7




(E.D. Mich. Jan. 31, 2020) (citations omitted). And, as the Tenth Circuit recently

explained, a district court “lack[s] jurisdiction” to grant compassionate release when

a defendant’s circumstances do not fall within those categories. United States v.

Saldana, 807 F. App’x 816, 820-21 (10th Cir. 2020).

      The Court has reviewed and considered Defendant’s Motion. In his Motion,

Defendant states:

      I am writing this letter in regards for compassionate release due to my
      medical condition. My medical condition is chronic asthma in which I
      have suffered my entire life, every now an[d] then I’ll have
      complications with my breathing due to my asthma. It’s on record that
      I am a[n] asthmatic patient[.] I’ve been at FCI Cumberland since
      September 2019[;] upon arriving here I wasn’t allowed to have my
      inhalers which I had since FCI Milan. It’s been several cases of Covid
      19 here. We been on lockdown since April due to the spread of the
      virus[.] I been asking for my inhaler because I been having slight
      problems with my breathing. Honestly I am scared that if I do catch the
      virus I won’t be able to recover. I’ve got over 50% of my time done, I’m
      incident report free, I have completed several self-help programs and I’m
      currently in the intensive RDAP program you required me to take. I’m
      due to graduate Dec 14, 2020 which I’ll receive 1 year credit towards my
      sentence. I have a release plan and a verified address on file, as well as
      a strong support system. I filed for compassionate release through the
      warden and I’m still waiting on a response. Thanks for your time and
      help . . .

ECF No. 74, PgID 320.

      For purposes of the Court’s analysis regarding danger to the community and the

Section 3553(a) factors, the Court will assume that Defendant can establish an



                                          4
Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.370 Filed 03/23/21 Page 5 of 7




“extraordinary and compelling reason” for release due to his health conditions.1 The

Court understands Defendant’s arguments and commends his behavior and apparent

progress while in custody at FCI Cumberland during his current sentence. For the

reasons that follow, however, the Court denies Defendant’s Motion because of his

criminal history and the manner in which he engaged in criminal conduct.

       Before a court grants compassionate release, it must consider the factors set

forth in 18 U.S.C. § 3553(a) and conclude that release is appropriate. See, e.g., Knight,

2020 WL 3055987, at *3 (“The § 3553(a) factors . . . weigh against his request for

compassionate release.”); United States v. Murphy, No. 15-20411, 2020 WL 2507619,

at *6 (E.D. Mich. May 15, 2020) (denying compassionate release because “the 18

U.S.C. § 3553(a) sentencing factors do not favor release”); United States v. Kincaid,

802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district court’s denial of

compassionate release based on the § 3553(a) factors). The factors in § 3553(a)

strongly weigh against compassionate release in this case.

       The Court finds that Defendant’s criminal history and conduct with respect to

the underlying offense make him a danger to the community. In 2003, Defendant was

convicted of armed robbery and felony firearm. Only ten months after he was paroled



       1
        The Court does not need to, and does not, make a finding regarding Defendant’s health
and susceptibility to Covid-19.

                                              5
Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.371 Filed 03/23/21 Page 6 of 7




in 2008, he violated his parole when he was arrested for possessing a firearm. In

2009, he pleaded guilty to carrying a concealed weapon and went back to prison. In

2013, he was paroled again but only seven months later, he violated his parole again

and was again sent back to prison. In December 2016, he was paroled for a third time.

Ten months later, Defendant committed the instant offense, which involved traveling

back and forth across the country for the purpose of obtaining and distributing

cocaine. He first flew from Michigan to California to procure 10 kilograms of cocaine,

then placed the cocaine in his luggage and flew the cocaine back to Michigan so he

could distribute the cocaine. The Court notes that Defendant also committed the

instant offense while he was on parole.

      The instant offense was very serious because Defendant utilized a commercial

aircraft to transport a large quantity of cocaine across the country for distribution in

neighborhoods in this this district.      Defendant has multiple previous firearm

convictions. Defendant has served a lengthy prison sentence that did not deter him

from continuing to engage in serious crime, so the Court cannot conclude that serving

only 35 months of a 60-month prison sentence would deter Defendant from breaking

the law. Defendant also has repeatedly violated his parole, and releasing him early

would not promote respect for the law. Finally, the public needs protection from

Defendant’s propensity to commit crime when not incarcerated, including the illegal


                                           6
Case 2:18-cr-20143-DPH-APP ECF No. 79, PageID.372 Filed 03/23/21 Page 7 of 7




possession firearms and a history of robbery and dealing drugs.

      The Court concludes that Defendant’s criminal acts in this case, combined with

his previous violent history, his multiple firearms offense, the numerous crimes he has

committed while on parole, and the fact that he has been engaged in criminal activity

when not incarcerated since 2003, make him a danger to the community. For the

reasons stated, the Court finds that the factors set forth in § 3553(a) do not support

releasing Defendant.

      The Court will not grant Defendant a compassionate release due to the COVID-

19 pandemic. Defendant’s Motion is denied.

IV.   Conclusion

      Accordingly,

      IT IS ORDERED that Defendant’s Motion for Compassionate Release [ECF

No. 74] is DENIED.

      IT IS ORDERED.

                                        s/Denise Page Hood
                                        United States District Judge
Dated: March 23, 2021




                                          7
